Appeal by defendant, as limited by his motion, from a sentence of the County Court, Putnam County, imposed October 13, 1976, upon an adjudication that he was a youthful offender, the sentence being a term of imprisonment of one year. Sentence modified, as a matter of discretion in the interest of justice, by reducing the period of imprisonment to the time already served. The sentence was excessive to the extent indicated herein. Shapiro, Titone and Hawkins, JJ., concur; Gulotta, P. J., dissents and votes to affirm the sentence.